I am of opinion that this case was properly determined by the Court of Civil Appeals.
Conceding all that is claimed as to the distinctive force of a warranty, it is still true, that the situation and purposes of parties to it must be considered, just as they are in cases of contracts in other forms.
The purpose of a life insurance company is to secure risks on sound lives. It is interested in knowing that the applicant for insurance is not affected with infirmities that will hasten the event against which it insures. It inquires about his "diseases." I think, that according to common understanding a disease is an affliction that takes hold of its victim; abides with him; impairs or menaces his functional vitality; and lessens the probabilities of the average duration of his life.
The charge upon which the case is reversed seems to me to be warranted by the evidence upon both points named in the opinion.
Delivered June 14, 1895.